Citation Nr: 0522197	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  01-01 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from November 1948 to June 1952.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a May 
2000 rating decision of the Los Angeles Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In November 2002 
the Board undertook development under authority then in 
effect.  In November 2003, the case was remanded for such 
development, and for due process reasons.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant alleges that the veteran was exposed to 
asbestos while working as a warehouseman during service and 
that this exposure contributed to his death from lung cancer.  
In support of this allegation, she submitted a January 2001 
letter from Dr. P, a treating physician of the veteran, 
indicating that there was a possibility that the veteran's 
cancer was caused by asbestos exposure while serving in the 
military.  Additionally, the record also contains a 1998 
autopsy report indicating that the veteran's lung cancer was 
caused by the combined effect of asbestos and cigarette smoke 
and a June 1999 pathology report indicating that asbestos 
exposure was a contributing factor in the development of the 
lung cancer.  

There is some indication of postservice exposure to asbestos; 
however, the evidence of record does not show one way or the 
other whether the veteran was exposed to asbestos during 
service.  While the RO made a preliminary attempt to 
undertake development in this matter, the development was 
incomplete.  Specifically, there has been no determination 
whether military records demonstrate evidence of asbestos 
exposure in service as is required in potential asbestos 
exposure cases (See VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21(d) and VAOPGCPREC 4-00 (Apr. 13, 2000)).  
As the veteran's personnel records were evidently destroyed 
in the 1973 fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, VA has a heightened duty to 
assist appellant in developing her claim.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This heightened duty 
should include examination of any potential alternate sources 
that may indicate whether the veteran had asbestos exposure 
in service.  See VA Adjudication Procedure Manual, M21-1, 
part III, paras. 4.23, 4.25.   

Additionally, in the January 2001 letter, Dr. P indicated 
that he could be contacted if further information was needed.  

Accordingly, the case is remanded for the following:

1.  The RO should ask Dr. P to explain 
(in as much detail as possible) the basis 
for his opinion that it was possible the 
veteran's cancer was caused by asbestos 
exposure while serving in the military.  
He should also be asked to indicate what 
information he relied upon in formulating 
the opinion.

2.  The RO should conduct exhaustive 
development to determine whether the 
veteran was exposed to asbestos during 
service, and if so, the nature, intensity 
and duration of that exposure.  Given 
that the veteran's personnel records have 
been destroyed, the RO should look to all 
potential alternative sources of 
information to determine the various 
units and locations to which the veteran 
was assigned and whether the veteran's 
location or duties in the units exposed 
him to asbestos.  If after this 
exhaustive development, the record is 
still insufficient for purposes of 
determining whether the veteran was 
exposed to asbestos, the RO should so 
specify and should certify that there are 
no additional available records 
pertaining to the veteran's asbestos 
exposure in service. 

3.  If, and only if, it is determined 
that the veteran was exposed to any level 
of asbestos in service, the RO should 
also conduct exhaustive development to 
determine whether he had actual post-
service exposure to asbestos and if so, 
the nature, intensity and duration of 
such exposure. 

4.  If, and only if, it is determined 
that the veteran was exposed to any level 
of asbestos in service, the RO should 
obtain a medical opinion from an 
appropriate physician (i.e., one familiar 
with asbestos-related diseases) as to 
whether it is at least as likely as not 
that the veteran's exposure to asbestos 
in service caused or contributed 
substantially or materially to cause the 
veteran's death. The physician should 
review the complete claims file before 
offering this opinion, specifically 
considering the evidence of record 
concerning the nature, intensity and 
duration of the asbestos exposure in 
service and any postservice asbestos 
exposure.  The physician must explain the 
rationale for the opinion given, and 
should comment on any explanation offered 
by Dr. P.  

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
appellant and her representative the 
opportunity to respond.   The case should 
then be returned to the Board, if in 
order, for further appellate review. 


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


